Citation Nr: 1527554	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (hereinafter "TDIU").


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter arises before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that additional evidence was added to the claims file after the issuance of the January 2015 Supplemental Statement of the Case.  The Veteran attended another VA examination to evaluate the severity of his posttraumatic stress disorder ("PTSD") and was issued a new rating decision in May 2015.

The Veteran has not waived initial RO review of the new evidence and it does not appear the RO has readjudicated the appeal based on the new evidence of record.  As such, to protect the Veteran's procedural due process rights, a remand is warranted for this purpose.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the issue on appeal based on the new evidence of record.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




